Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Action is in response to the amendment filed 7/12/2022 amending claims 1 and 11. Claims 1-20 are pending.  Claims 1 (software) and 11 (a method) are independent.

Response to Arguments
Applicant's arguments filed 7/12/2022 have been fully considered but they are not persuasive. 
On pages 11 and 12 of the remarks, Applicant discusses the amendment to the claims that state: “where when any software instructions are implemented …. In one or more memories”.  35 U.S.C. § 101 sets forth the categories of patentable subject matter as a process, machine, manufacture, or composition of matter.  When a “machine” claim does not require physical elements the USPTO rejects the claim as software per se as the machine may be interpreted as software machine and software is none of the statutory categories.  Applicant’s amendment to the claim provides that the non-physical system is not necessarily software.  However, this does not solve the underlying issue of fitting into at least one statutory category.  The claim as worded may not be software, but it is not necessarily a process, a machine, a manufacture, or a composition of matter.  As such, claim 1 is not directed to statutory subject matter. 
Thus, Applicant’s arguments that claim 1 and its dependents are statutory is not persuasive.  
Note that the abstract idea rejection is withdrawn as the claims now incorporate subject matter – a fully convolutional neural network – which was stated to not be an abstract idea.

On page 13 of the remarks, Applicant asserts that the combination of Waterson in view of Flament does not disclose “transform each segment into comparable size dimensions.”  This argument is not persuasive. 
Flament discloses sizes and scaling of heatmaps in Figure 6 and the associated disclosure in ¶¶ 47-57.  Since Flament discloses a segmentation module that uses a fully convolutional neural network machine learning model to transform an input inmage into comparable size dimensions (see Figure 6 and associated disclosure), Waterson in view of Flament reasonably renders obvious the amended feature of independent claims 1 and 11.

For at least the above reasons, Applicant’s remarks are not persuasive. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 1 is directed to software per se.  Claim 1 recites: “where when any software instructions are implemented in the cyber security appliance, then the software instructions are stored ….”  The capability of software to be stored does not require a potential storage device.  Claim 1 is not directed to a non-transitory CRM, claim 1 is software per se.  Software is none of a process, machine, manufacture nor a composition of matter and is non-statutory for the purposes of 35 U.S.C. § 101.
The claim, as amended, appears to suggest that the “security appliance” may not be implemented by software.  However, the claim also does not require the security appliance to be implemented in any physical form.  Thus, the claim is compatible with interpretations where it is none of a process, machine, manufacture, nor composition of matter.  Thus, in the explicitly contemplated possibility where the “security appliance” is not software, the security appliance does not appear to be any of the classes of statutory subject matter. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterson et al., US 2012/0023566 (filed 2009-04), in view of Flament et al., US 2019/0019020 (filed 2018-07).
As to claims 1 and 11, Waterson discloses a machine/method comprising:
a phishing site detector (“if the software tool determines that the downloaded web page 202 is a fraudulent page 207, then the browser will reject the page, step 211.” Waterson ¶ 68) that has a segmentation module … of a site (“Tokens will typically be words or other identifying features that can be used to determine the legitimacy of a web site. Tokens can also comprise images such as a logo displayed on the website.” Waterson ¶ 70) … and then analyze each segment of the image of that page to determine visually whether a key text-like feature exists in that segment, (“extracting tokens from the text, or performing optical character recognition of an image of the page or frame and/or the title of the page and extracting tokens from the optically recognised characters.” Waterson ¶ 22) and then a signature creator to create a digital signature for each segment containing a particular key text-like feature, (“The plug in tool then extracts tokens from the retrieved page, step 403. It then, for each token, determines a token probability, being a probability that that token exists in a fraudulent web page.” Waterson ¶ 74. The token being the claimed signature) where the digital signature (Note that in the art a digital signature is typically a hash encrypted with a private key so for validation.  Here, a digital signature is just a characterization of the feature used for matching.) for that segment containing the particular key text-like feature at least is indicative of a visual appearance of the particular key text-like feature (the Token is an OCR of text in the picture, Waterson ¶ 22), and 
a trained Al model to (“The training system 120 then extracts tokens from the training web pages 106, step 302. Tokens will typically be words or other identifying features that can be used to determine the legitimacy of a web site. Tokens can also comprise images such as a logo displayed on the website. …. the training system accumulates a count for each token, the count indicating the number of fraudulent pages and the number of non fraudulent pages respectively that the token occurs in for all the pages in the training corpus.” Waterson ¶ 70) compare digital signatures from a first set of key text-like features detected in the image of the page from an unknown site under analysis to digital signatures of a second set of key text-like features from a plurality of known bad phishing sites (“The plug in tool then extracts tokens from the retrieved page, step 403. It then, for each token, determines a token probability, being a probability that that token exists in a fraudulent web page.” Waterson ¶ 74. “Using the token probabilities determined for the tokens from the retrieved page, the plug in tool then determines a page probability, step 405.” Waterson ¶ 75. See also ¶ 80) in order to output a likelihood of maliciousness of the unknown site under analysis, (“The page probability is the probability calculated that the retrieved page is a fraudulent page. The plug in tool then determines from the page probability whether the retrieved page is a fraudulent page, for example by comparing their probability to a threshold, step 406.” Waterson ¶ 75) 
…
where any software instructions are implemented in the cyber security appliance, then the software instructions are stored in an executable form in one or more memories and are configured to be executed by one or more processors (“software and/or system for detecting fraudulent pages” Waterson ¶ 1).

Waterson does not disclose:
to break up an image of a page … under analysis into multiple segments and transform each segment into comparable size dimension
Where the segmentation module is configured to use a machine learning algorithm for breaking up and segmenting the image of the site under analysis, where the machine learning algorithm is implemented in Fully Convolutional Neural Networks,

	Flament discloses:
to break up an image of a page … (“The convolutional neural network may receive captured images produced by an input device such as a mobile client device, and may produce heat maps or bounding boxes corresponding to feature types such as text, face, signature, document background, and image background.” Flament ¶ 11) under analysis into multiple segments (“the heat maps may indicate areas that are bounded by distinct lines (bounding boxes), where the portion of the image within a bounding box has an above-threshold likelihood of having the particular feature type and the portion of the image outside the bounding box has a below-threshold likelihood of having the particular feature type.” Flament ¶ 39. “The convolutional neural network may further extract information from the input images, where information of a specific feature type is extracted from the area of the captured image indicated by the corresponding heat map or bounding box.” Flament ¶ 11).
and transform each segment into comparable size dimensions (Flament discloses sizes and scaling of heatmaps in Figure 6 and the associated disclosure in ¶¶ 47-57)
Where the segmentation module is configured to use a machine learning algorithm for breaking up and segmenting the image of the site under analysis, where the machine learning algorithm is implemented in Fully Convolutional Neural Networks, (“The captured images may be preprocessed (e.g., colors converted to other formats, reduced to grayscale, or converted to six colors) prior to providing the images to the fully convolutional neural network. The fully convolutional neural network may perform image recognition processing on the captured images, including performing convolutional operations on the images to identify corresponding heat maps or bounding boxes indicating areas of the captured images where corresponding feature types are located.” Flament ¶ 11)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Waterson with Flament by utilizing the image processing learner of Flament to detect and extract the text and logos of Waterson ¶ 70.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Waterson with Flament in order to capture and recognize the text and logos of Waterson without knowing the layout and features of the document, thereby increasing the robustness and efficiency of the parsing system (Flament ¶ 5)

	As to claims 2 and 12, Waterson in view of Flament discloses the system/method of claims 1 and 11 and further discloses: where the phishing site detector has a categorizing module to use a blended approach to analyze at least a first segment in the image determined to have a first key text-like feature via i) OCR text recognition as well as with (“extracting tokens from the text, or performing optical character recognition of an image of the page or frame and/or the title of the page and extracting tokens from the optically recognised characters.” Waterson ¶ 22) ii) analysis of a literal visual representation from the image of that page under analysis to determine what does the first key text-like feature on the page visually look like, (“The convolutional neural network may receive captured images produced by an input device such as a mobile client device, and may produce heat maps or bounding boxes corresponding to feature types such as text, face, signature, document background, and image background.” Flament ¶ 11.)  and then iii) use both of resulting text from the OCR text recognition and the visual appearance of the key text-like feature in order to determine a category that the first key text-like feature in the first segment of the image of the page under analysis belongs to, (“The convolutional neural network may receive captured images produced by an input device such as a mobile client device, and may produce heat maps or bounding boxes corresponding to feature types such as text, face, signature, document background, and image background.” Flament ¶ 11. Waterson ¶ 70 discussing logos and textual generated tokens.) where the image of the page of the unknown site under analysis is a page that harvests log-in credentials for the unknown site. (Waterson Figure 13).

As to claims 3 and 13, Waterson in view of Flament discloses the system/method of claims 1 and 11 and further discloses: where the trained Al model is trained (“The training system 120 then extracts tokens from the training web pages 106, step 302. Tokens will typically be words or other identifying features that can be used to determine the legitimacy of a web site. Tokens can also comprise images such as a logo displayed on the website. …” Waterson ¶ 70) to compare i) one or more key text-like features from the first set of key text-like features detected in the image under analysis in a particular category (“The convolutional neural network may receive captured images produced by an input device such as a mobile client device, and may produce heat maps or bounding boxes corresponding to feature types such as text, face, signature, document background, and image background.” Flament ¶ 11)  of features to (the tokens) ii) digital signatures also in the same category for key text-like features from the second set of key text-like features from the known bad phishing sites stored in a library of digital signatures. (“Tokens are extracted from the retrieved web page, steps 402 and 403 from FIG. 4. Determining token probability using Bayesian statistics, step 404, is then carried out in the following manner. First the method comprises determining if the token exists in token database (also training corpus), step 603. If it is not, then the token is assigned a default token probability, preferably 0.5, step 608. If the token does exist in the token database, step 603, then the method comprises obtaining from the token database the count of the total number of fraudulent pages that contained this token,” Waterson ¶ 86)

As to claims 4 and 14, Waterson in view of Flament discloses the system/method of claims 3 and 13 and further discloses: where the phishing site detector that has an autonomous response module that is configured to upon a determination that enough key text-like features from the first set of key text-like features closely match digital signatures in the second set (“First the method comprises determining if the token exists in token database (also training corpus), step 603….. This process, steps 601 to 609, is then carried out until all the tokens for the page have been extracted, and the token probability for each calculated as per step 609. …. ” Waterson ¶ 90) of key text-like features from known bad phishing sites, (“Using the token probabilities determined for the tokens from the retrieved page, the plug in tool then determines a page probability, step 405. The page probability is the probability calculated that the retrieved page is a fraudulent page. The plug in tool then determines from the page probability whether the retrieved page is a fraudulent page, for example by comparing their probability to a threshold, step 406.” Waterson ¶ 75. See also ¶ 80) then the autonomous response module will lock out a user's ability to access the unknown site under analysis and generate a notice to the user that the unknown site is likely a malicious phishing site. (“If the plug in tool determines that the retrieved page is a fraudulent page, step 407, then it will reject the web page, or disable the entry fields, and/or provide a warning to the user, step 409.” Waterson ¶ 76)

As to claims 5 and 15, Waterson in view of Flament discloses the system/method of claims 1 and 11 and further discloses:
where the segmentation module is configured to both detect the first set of key text-like features in the multiple segments of the image and determine coordinates around each key text-like feature. (“The convolutional neural network may receive captured images produced by an input device such as a mobile client device, and may produce heat maps or bounding boxes corresponding to feature types such as text, face, signature, document background, and image background.” Flament ¶ 11. See figures 5 and 6 of Flament.)

As to claims 6 and 16, Waterson in view of Flament discloses the system/method of claims 5 and 15 and further discloses:
…
configured to analyze the image to look for specific key features that appear be text-like, including any of actual text and …, (“the heat maps may indicate areas that are bounded by distinct lines (bounding boxes), where the portion of the image within a bounding box has an above-threshold likelihood of having the particular feature type and the portion of the image outside the bounding box has a below-threshold likelihood of having the particular feature type.” Flament ¶ 39. “The convolutional neural network may further extract information from the input images, where information of a specific feature type is extracted from the area of the captured image indicated by the corresponding heat map or bounding box.” Flament ¶ 11)
where these key text- like features will then have a bounding box formed around the coordinates of each key text-like feature. (“The convolutional neural network may further extract information from the input images, where information of a specific feature type is extracted from the area of the captured image indicated by the corresponding heat map or bounding box.” Flament ¶ 11)

Waterson in view of Flament does not disclose:
where the machine learning algorithm is implemented in Fully Convolutional Neural Networks 
logos
on the image of the page under analysis by detecting for gradients in color change in one or more areas and a ratio to a background color to establish a beginning and an end of each specific key feature that appears be text-like,

Flament further discloses:
where the machine learning algorithm is implemented in Fully Convolutional Neural Networks (“fully convolutional neural network” Flament ¶ 56)
logos (“Other heat maps (which for purposes of clarity are not shown in the figure) may also be generated to indicate the locations of other types of features, such as signatures, logos, security features, etc.” Flament ¶ 38)
on the image of the page under analysis by detecting for gradients in color change in one or more areas and a ratio to a background color (“The heat maps may use colors, shades of gray, or other means to indicate a range of likelihoods of finding a particular feature type at specific locations within the image (e.g., blues and greens may represent lower likelihoods, while oranges and reds represent higher likelihoods).” Flament ¶ 39) to establish a beginning and an end of each specific key feature that appears be text-like, (“one of the maps shows where in the original image text has been detected, while another may show where a face, a signature, document background, image background, or another type of feature has been detected.” Flament ¶ 37. “the heat map for text in the image is used in this embodiment to determine the boundaries (e.g., bounding boxes) of the text in the image, and optical character recognition (OCR) is used to detect and/or identify the text within these boundaries (408).” Flament ¶ 40.)

A person of ordinary skill in the art before the effective filing date of the claimed invention would have further combined Waterson in view of Flament with Flament by utilizing the image processing learner of Flament to detect and extract the text and logos of Waterson ¶ 70.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine Waterson in view of Flament with Flament in order to capture and recognize the text and logos of Waterson without knowing the layout and features of the document, thereby increasing the robustness and efficiency of the parsing system (Flament ¶ 5)

As to claims 7 and 17, Waterson in view of Flament discloses the system/method of claims 6 and 16 and further discloses:
where the phishing site detector has a categorizing module to perform OCR text analysis on a first key text-like feature in the first set of key text-like features (“the heat map for text in the image is used in this embodiment to determine the boundaries (e.g., bounding boxes) of the text in the image, and optical character recognition (OCR) is used to detect and/or identify the text within these boundaries (408).” Flament ¶ 40.)
 and an analysis of a literal visual representation on the first key text-like feature, in combination, (“one of the maps shows where in the original image text has been detected, while another may show where a face, a signature, document background, image background, or another type of feature has been detected.” Flament ¶ 37) to determine what meaning that first key text- like feature is trying to convey (where in the original image text has been detected, while another may show where a face, a signature, document background, image background, or another type of feature) in order to help catalog the first key text-like feature for a comparison (“The plug in tool then extracts tokens from the retrieved page, step 403. It then, for each token, determines a token probability, being a probability that that token exists in a fraudulent web page.” Waterson ¶ 74), where each key text-like feature has its own bounding box. (“The convolutional neural network may further extract information from the input images, where information of a specific feature type is extracted from the area of the captured image indicated by the corresponding heat map or bounding box.” Flament ¶ 11)

As to claims 8 and 18, Waterson in view of Flament discloses the system/method of claims 1 and 11 and further discloses:
where the trained Al model is configured to compare the digital signatures from the first set of key text-like features detected in the unknown site under analysis to the digital signatures of the second set of key text-like features of known bad phishing sites, (“Tokens are extracted from the retrieved web page, steps 402 and 403 from FIG. 4. Determining token probability using Bayesian statistics, step 404, is then carried out in the following manner. First the method comprises determining if the token exists in token database (also training corpus), step 603. If it is not, then the token is assigned a default token probability, preferably 0.5, step 608. If the token does exist in the token database, step 603, then the method comprises obtaining from the token database the count of the total number of fraudulent pages that contained this token,” Waterson ¶ 86) where each key text-like feature is compared to another key text-like feature in that same category, (“The convolutional neural network may receive captured images produced by an input device such as a mobile client device, and may produce heat maps or bounding boxes corresponding to feature types such as text, face, signature, document background, and image background.” Flament ¶ 11) in order to output the likelihood of maliciousness of the unknown site under analysis, (“Using the token probabilities determined for the tokens from the retrieved page, the plug in tool then determines a page probability, step 405.” Waterson ¶ 75. See also ¶ 80) where the page is a log-in page of the site under analysis. (see Waterson Figure 13).

Claims 9, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waterson et al., US 2012/0023566 (filed 2009-04), in view of Flament et al., US 2019/0019020 (filed 2018-07), and Govardhan et al., US 2019/0334947 (filed 2018-06).
As to claims 9 and 19, Waterson in view of Flament discloses the system of claims 1 and 11 and further discloses:
where the trained Al model is configured to compare the digital signatures from the first set of key text-like features detected in the unknown site under analysis to the digital signatures of the second set of key text-like features of known bad phishing sites, (“Tokens are extracted from the retrieved web page, steps 402 and 403 from FIG. 4. Determining token probability using Bayesian statistics, step 404, is then carried out in the following manner. First the method comprises determining if the token exists in token database (also training corpus), step 603. If it is not, then the token is assigned a default token probability, preferably 0.5, step 608. If the token does exist in the token database, step 603, then the method comprises obtaining from the token database the count of the total number of fraudulent pages that contained this token,” Waterson ¶ 86) 

Waterson in view of Flament does not disclose:
where the phishing site detector has an access module configured when an email under analysis is checked, then the access module is configured to access a link in the email to capture the image of at least a log-in page associated with the unknown site accessed through the link.

Govardhan discloses:
where the phishing site detector has an access module configured when an email under analysis is checked, (“may receive the URL via email traffic 210 (i.e., Simple Mail Transfer Protocol (SMTP))” Govardhan ¶ 22. Also ¶ 35) then the access module is configured to access a link in the email to capture the image of (“First, webpage crawler 214 crawls one or more webpages of a website associated with the URL. Once webpage crawler 214 has browsed each of the one or more webpages, webpage crawler 214 captures one or more images associated with each of the one or more webpages.” Govardhan ¶ 25) at least a log-in page associated with the unknown site accessed through the link. (“The webpage category may include login page (for example, for email or storage)” Govardhan ¶ 28).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have combined Waterson in view of Flament with Govardhan by utilizing the crawler and URL processor of Govardhan in the system of Waterson in view of Flament.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Waterson in view of Flament with Govardhan in order to extract and classify URLs of websites which users of a system are prompted with to thereby secure the user’s in the system from malicious phishing attacks via fraudulent URLs, Govardhan ¶ 4.

As to claims 10 and 20, Waterson in view of Flament and Govardhan discloses the system/method of claims 9 and 19 and further discloses:
where the access module is further configured to capture one or more screen shots to create the image (“First, webpage crawler 214 crawls one or more webpages of a website associated with the URL. Once webpage crawler 214 has browsed each of the one or more webpages, webpage crawler 214 captures one or more images associated with each of the one or more webpages.” Govardhan ¶ 25) of at least the log-in page (Govardhan ¶ 28), and then to feed the screenshot to the segmentation module. (“extracting tokens from the text, or performing optical character recognition of an image of the page or frame and/or the title of the page and extracting tokens from the optically recognised characters.” Waterson ¶ 22. See also Flament as cited.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, particularly:
Wang et al., US 10,997,463, discloses using a fully convolutional neural network to perform OCR on text images.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHAO whose telephone number is (571)272-5165. The examiner can normally be reached M, W-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W CHAO/Examiner, Art Unit 2492